Herlihy, J.
This is an appeal from a judgment of the Court of Claims on the grounds that the amount awarded, in a land appropriation action, for consequential damage is inadequate. The total award was $14,000 and the court made a finding that the direct damage amounted to $7,000. We axe of the opinion that the amount awarded ($7,000) for consequential damage should be increased to $15,000. The court found that after the taking, the State line was within 30 feet of the northeast corner of the claimants’ house; that several large trees, a portion of the lawn and several flower beds were destroyed and that as a result of the appropriation there was consequential damage to the residence. The State answers these findings by admitting the taking to within 30 feet of the claimants’ house but argues that the highway itself is over 200 feet therefrom and that the paved portion in the future will not come any closer to the residence than presently located. This unique parcel was reasonably well secluded, including a tree lined driveway and other distinctive features which categorize it as selective residential property. Judgment modified, on the law and the facts, so as to increase the award to $22,000, with appropriate interest, and, as so modified, affirmed, with costs. Gibson, P. J., Taylor, Aulisi and Hamm, JJ., concur.